Title: To Alexander Hamilton from Horatio Dayton, 4 April 1799
From: Dayton, Horatio
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 4: April 1799—
          
          On the morning of the 2: Inst. was discovered, on this Island, two Barrels one containing Rum and the other Gin, concealed in the weeds, upon examination I found it was not chance that cast it on shore, but that a Boat, containing these Barrels was cut from the dock in New York the preceeding night and brought to this Island by two of the Soldiers, who after taking out the liquor shoved off the Boat and let her go adrift, to prevent discovery. The property has been claimed by a Mr. McClean of Staten Island, the Rum is about half lost.
          I have the liquor in charge and the men confined, will thank you for orders how to proceed, as to the delivery of the property &c—
          I am Sir, With respect Your Most Obedt. Servt.
          
            Horatio R. Dayton Lieut:
            1: Regt. Art: & Engineers
          
          General Alexander Hamilton
        